              Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 1 of 12

                                        PUBLIC REDACTED VERSION




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA,

     Petitioner,

                             v.
                                                           M.B.D. No.________

     Bain & Company, Inc.; Visa, Inc.

     Respondents.

                   PETITION TO ENFORCE CIVIL INVESTIGATIVE DEMAND

          The United States of America, by and through the undersigned attorney of the Antitrust

Division of the United States Department of Justice (“Division”), hereby petitions this Court,

pursuant to the Antitrust Civil Process Act, 15 U.S.C. § 1314(a) (1994) (“ACPA”), to enter

judgment on the pleadings enforcing Civil Investigative Demand (“CID”) No. 30351, which was

duly issued and served on Respondent Bain & Company, Inc. (“Bain”), and as grounds state as

follows:

1.      The Division is investigating the proposed acquisition by Respondent Visa, Inc. (“Visa”) of

        Plaid, Inc. (“Plaid”). Specifically, the United States is investigating whether the acquisition

        would substantially lessen competition or would otherwise tend to allow Visa – the

        dominant provider of debit services in the United States – to create or maintain a monopoly

        in any relevant market in violation of the antitrust laws.

2.      Bain, a consulting firm, has tried to stymie the Division’s investigation into its client Visa

        by withholding important documents demanded under the CID, asserting claims of

        attorney-client and work product privilege over the documents despite performing no legal

        services for Visa. Bain has performed business strategic consulting work for Visa, in the
           Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 2 of 12

                                       PUBLIC REDACTED VERSION


     ordinary course. Among the relevant documents being withheld from the Division are

     documents relating to Visa’s “Project             ” – a project on which Bain worked –

     focusing on the development of new                                        , including for Visa’s

          business.

3.   On June 11, 2020, the Division issued the CID requiring Bain to produce documentary

     material and to answer interrogatories by July 13, 2020. Among the information requested

     in the CID are documents related to Visa’s Project             . Bain has acknowledged that

     it possesses responsive documents related to Project            . Based on the limited non-

     privileged documents that Visa has separately produced, the Division believes that the

     Project            documents discussing Visa’s

                                            may be important to the Division’s analysis of the

     proposed acquisition’s effects.

4.   Bain has refused to produce the Project              documents. Instead, at Visa’s direction,

     Bain has claimed a seemingly blanket privilege over almost all Project

     documents. Bain’s limited Project                production consists of public documents, such

     as industry reports, and a heavily redacted statement of work. Bain contends that its

     contract to work on Project            runs through Visa’s outside counsel in a European

     antitrust case, and therefore all of its work product on the engagement is privileged. The

     relevant Project           documents sought, though, do not concern a litigation in Europe,

     and instead concern Visa’s planned business strategies in the United States.

5.   Despite receiving three months of extensions, Bain transferred the Project

     documents to Visa just five days before Bain’s production was due yesterday. Bain then




                                                  2
                Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 3 of 12

                                           PUBLIC REDACTED VERSION


          directed the Division to seek the documents from Visa, not Bain. This last-minute attempt

          to delay production does not extinguish Bain’s obligations under the CID.

6.        The Division brings this proceeding under the ACPA, 15 U.S.C. § 1314(a), to enforce the

          CID served upon Bain.

     I.      The Division Relies on Faithful Compliance with CIDs to Prosecute its Antitrust
             Investigations.

7.        In enacting and amending ACPA, 15 U.S.C. §§ 1311 et seq. (1994), Congress provided the

          Division with broad pre-complaint powers to investigate possible violations of the federal

          antitrust laws, including the power to issue a CID to any person who “may be in

          possession, custody, or control of any documentary material, or may have any information,

          relevant to a civil antitrust investigation. . . .” Id. § 1312(a). The CID may require the

          recipient “to produce such documentary material for inspection and copying or

          reproduction, to answer in writing written interrogatories, to give oral testimony . . . , or to

          furnish any combination of such material, answers or testimony.” Id.

8.        The Division relies on good faith compliance with its CIDs by the parties receiving them,

          including third parties, to obtain documents and information needed to advance its

          investigations. If parties did not comply with CIDs, the Division’s investigations would

          grind to a halt. Usually, the Division and CID recipients can work out reasonable

          accommodations, so that parties timely produce the needed documents and information.

          Only rarely does a CID recipient so fully refuse to comply regarding documents important

          to an investigation that an ACPA action is warranted. Given Bain’s blanket refusal to

          produce the nonpublic Project             documents, this is one such occasion.

9.        Using unfounded privilege claims to withhold client’s documents is a pattern among

          consulting firms, accounting firms, and investment banks. Indeed, during one meet and




                                                       3
                 Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 4 of 12

                                           PUBLIC REDACTED VERSION


           confer, Bain referred to the issue as “a familiar privilege dispute.” 1 As consultants provide

           business expertise, not legal advice, court after court has rejected Bain’s and other

           consultants’ third-party privilege defense. See, e.g., De Beers LV Trademark Ltd. v.

           DeBeers Diamond Syndicate, No. 04 CIV. 4099 (DLC), 2006 WL 357835, at *2 (S.D.N.Y.

           Feb. 15, 2006) (refusing to apply a blanket privilege to documents reflecting business

           advice, as the “documents are Bain’s recommendations to [DeBeers Group] so that it can

           maximize the value of its brand. . . . [T]he value provided by Bain in these documents was

           principally its business expertise.”); Dahl v. Bain Cap. Partners, LLC, 714 F. Supp. 2d 225

           (D. Mass. 2010) (attorney-client privilege claim by JPMorgan (“JPM”), on the ground that

           JPM assisted the client’s attorney, was misplaced because JPM’s input was not needed for

           the lawyer and the client to understand each other).

    II.       The Parties Are Within the Court’s Jurisdiction.

10.        The Division is the arm of the U.S. Department of Justice responsible for enforcing the

           federal antitrust laws. Its responsibilities include, among other things, investigating

           potential mergers and Sherman Act violations by those exercising monopoly power.

11.        Bain is located at 131 Dartmouth Street, Boston, MA 02116, and transacts business in

           Massachusetts and in this district.

12.        Visa is located at 900 Metro Center Boulevard, Foster City, CA 94404, and transacts

           business in Massachusetts and in this district.

    III.      Visa Develops Project               .

13.        Project           is a Visa project developed with Bain’s assistance that focused on Visa’s



1Declaration of Lara E.V. Trager (“Trager Decl.”) ¶ 4. The Trager Decl. is filed along with this
Petition.



                                                       4
                   Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 5 of 12

                                           PUBLIC REDACTED VERSION


          business – to wit, the development of new                                     , including for

          Visa’s        business. Visa’s CEO described Project             as “




                                    ”2 (                                                 ) Through

          Project            , Visa is “



                        ”3

14.       The Project             documents are important to the Division’s investigation into Visa’s

          proposed acquisition of Plaid. The Division is assessing anticompetitive effects in debit

          services, including the merger’s likely impact on prices and whether its consummation will

          tend to increase Visa’s market power. Project



                    . Price competition (or lack thereof) is relevant to determining whether a merger

          may substantially lessen competition or tend to create a monopoly.

    IV.      In Response to the CID, Bain Withholds the Project                   Documents.

15.       On June 11, 2020, the Division served the CID on Bain by email. 4 The CID demands,

          among other things, that Bain (1) identify each engagement or other work that Bain


2   Trager Decl. Ex. 1 (Dep. at 518:7-14).
3   Id. at 524:5-9.
4 Assistant Attorney General Makan Delrahim signed the CID, pursuant to the ACPA. A copy of
the CID and attached schedule is attached as Exhibit 2 to the Trager Decl. and is incorporated
herein as part of this Petition. Bain agreed to accept electronic service of the CID. See Trager
Decl. Ex. 3.



                                                      5
Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 6 of 12
Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 7 of 12
               Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 8 of 12

                                            PUBLIC REDACTED VERSION


                                                                    for addressing these issues. Nothing

        in the 24-page deck suggests that Project               has anything to do with litigation or that

        Visa was anticipating litigation.

23.     Visa’s CEO’s sworn deposition testimony leaves little doubt that Visa hired Bain to help it

        with Project           not for purposes of litigation, but for Bain’s business strategy

        expertise. He explained that Project               was not related to any litigation:

                  Q. Was             – and this is just a yes or no question – was
                  an effort to try and resolve any litigation that Visa faces?

                  A. No. 8

        He also explained that Visa hired Bain to assist it with Project              because “when

        you’re talking about strategic types of things . . . [Bain] might think about things differently

        than the way we might think about things.” 9

24.     To give Bain’s work a false aura of a privilege, Bain was retained through a contract with

        Visa’s outside counsel. Visa’s CEO explained that Visa used the law firm to retain Bain

        because Visa wanted to keep Bain’s documents confidential: “This was done under

        privilege because I don’t want these kinds of things in a record anywhere. This could be

        extraordinarily harmful.” 10

25.     Bain’s inappropriate assertion of privilege is further demonstrated in a January 2020 email

        from a Bain partner to Visa’s Executive Vice President regarding the scope of Bain’s work

        on Project           . While no attorneys received the email, Bain produced the email with




8   Trager Decl. Ex. 1 (Dep. at 533:20-24).
9   Id. at 529:5-14.
10   Id. at 545:13-18.



                                                       8
                 Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 9 of 12

                                           PUBLIC REDACTED VERSION


           almost every line redacted, claiming privilege. 11 In this instance, Visa produced a copy of

           the same email without redactions to the Division in investigative discovery. 12 The

           unredacted version shows that none of the text Bain redacted contains any legal

           communication or work product, nor that any of the work was done for purposes of the

           Sainsbury’s litigation. Bain even redacted a description of its rate increase to Visa as

           privileged. Instead of litigation strategy, Bain’s work concerned only Visa’s business

           strategy, including                              .

26.        Bain has contrived privilege claims to conceal documents responsive to the CID that have

           nothing to do with attorney-client communications or attorney work product. The privilege

           logs show that virtually all of the relevant emails do not involve an attorney or only include

           an attorney as a copyee. The logs are devoid of sufficient detail to substantiate the

           privilege claims.

27.        Bain asserts no valid ground for its failure to comply with the CID. To the extent that Bain

           has legitimate interests in preserving the confidentiality of its documents and information,

           those interests are already adequately protected by the express restrictions against

           disclosure embodied in the ACPA, 15 U.S.C. §§ 1313(c)(3) & 1314(g).

     VI.      Bain Transfers the Project               Documents to Visa.

28.        Last week, on October 21, 2020, over four months after the Division issued the CID to

           Bain and following the sixth extension of time for compliance, Bain asserted that it had

           become a “non-party” in this dispute because it was transferring to Visa all of the Project




11   Trager Decl. Ex. 8 at 2-5.
12   Trager Decl. Ex. 9 at 2-5.



                                                       9
              Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 10 of 12

                                        PUBLIC REDACTED VERSION


                  documents at issue, while preserving the originals on Bain’s counsel’s server. 13

        Bain then instructed that any further request for production or enforcement of the CID

        should be directed to Visa.

29.     Sending a copy of the Project            documents to Visa changes nothing about Bain’s

        own obligations to respond to the CID. Bain still has possession of the Project

        documents. There is no added burden on Bain in producing these documents: Bain has

        already collected and reviewed the Project             documents, and has already produced

        them to Visa. Therefore, Bain must now produce the documents to the Division in

        response to the CID.

30.     Allowing a CID recipient to avoid compliance by transferring its documents to another

        party would set a dangerous precedent. Bain’s last-minute attempt to evade its obligations

        by transferring the documents to Visa to further delay the Division’s ability to obtain

        responsive documents directly interferes with the Division’s charge to investigate

        potentially anticompetitive mergers.

     VII.   The Division Met Extensively with Bain to Try to Resolve the Dispute.

31.     Counsel for the Petitioner has conferred with Respondents’ counsel and has tried in good

        faith to resolve and narrow the issues that are the subject of this Petition. After issuing the

        CID on June 11, 2020, the Division engaged in teleconferences with Bain’s counsel to

        discuss CID compliance on June 17, 2020; July 1, 2020; July 29, 2020; August 26, 2020;

        September 4, 2020; and September 8, 2020; and with Bain’s and Visa’s counsel on

        September 22, 2020 and October 20, 2020. The parties also exchanged emails and letters

        throughout this time period, and the Division granted Bain six extensions to try to resolve


13   Trager Decl. Ex. 10 at 2; Trager Decl. Ex. 11 at 1-2.



                                                    10
              Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 11 of 12

                                        PUBLIC REDACTED VERSION


        this issue. At the parties’ October 20, 2020 meet and confer, Bain told the Division that

        “absent a court order directing Bain to produce,” Bain would not produce the documents

        without Visa’s instruction to do so. 14 The final extension for Bain’s CID compliance

        expired on October 26, 2020.

     VIII. Request for Relief

WHEREFORE, the United States respectfully requests that this Court:

1.      Order Respondents Bain and Visa (to the extent it directs Bain and has possession of Bain’s

        responsive documents) to comply with the requirements of CID No. 30351 within five days

        of the Court’s Order, including without limitation production of all documents listed on

        Bain’s privilege logs without redaction;

2.      Assess against Respondents all costs of the United States in maintaining this action; and

3.      Grant such other and further relief as is just and proper.



                                                 Respectfully submitted,

                                                 /s/ Lee F. Berger

                                                 Lee F. Berger
                                                 United States Department of Justice
                                                 Antitrust Division
                                                 450 Fifth Street, NW
                                                 Washington, DC 20530
                                                 (202) 598-2698
                                                 lee.berger@usdoj.gov

                                                 Attorney for Petitioner United States of America

October 27, 2020




14
     Trager Decl. ¶ 4.


                                                    11
           Case 1:20-mc-91572 Document 1 Filed 10/27/20 Page 12 of 12

                                     PUBLIC REDACTED VERSION


                        LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that counsel for Petitioner conferred with counsel for Respondents in an attempt
to resolve or narrow the issues raised by this motion.

                                             /s/ Lee F. Berger
                                             Lee F. Berger




                                                12
